Citation Nr: 1627030	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for right hip degenerative joint disease (DJD) as secondary to service-connected left knee disability, status post-total knee arthroplasty (TKA).

4.  Entitlement to service connection for left hip DJD as secondary to service-connected left knee disability, status post-TKA.

5.  Entitlement to service connection for lumbar spine DJD as secondary to service-connected left knee disability, status post-TKA.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1953 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.

A February 2009 rating decision denied entitlement to service connection for a right knee disability, status post-TKA, as secondary to the left knee, and the Veteran perfected an appeal of that determination.  Before the appeal was certified to the Board, an August 2013 rating decision (08/27/2013 VBMS entry) granted the claim.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In April 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the hearing record open for 60 days for submission of additional evidence.  The Veteran submitted an additional statement (05/02/2016 VBMS entry), and the 60 days has elapsed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2004, the Veteran reported that his VA treatment started in the late 1970s at a facility in Dallas, Texas.  (08/23/2004 VBMS entry-VA 21-4138).  There is no indication that these records were sought.  Since the Veteran's hearing examinations at induction and separation were conducted via the Whispered and Spoken Voice testing, the audiologic examiner advised that no nexus opinion could be rendered other than via speculation.  Hence, early records may reflect additional information on the Veteran's history of his claimed hearing loss and tinnitus.  The August 2010 audiologic examination report reflects that the Veteran did not claim tinnitus, so that disability was not addressed.  (08/09/2010 VBMS entry-VA Examination, p. 4)  At the hearing, however, the Veteran testified that he did not mention it because he did not understand what "tinnitus" was; had he been asked about ringing in his ears, he would have reported it.  (04/25/2016 VBMS entry-Hearing Testimony at p. 6)  If additional records are obtained, this area must be addressed by the examiner.

The Veteran asserted in his post-hearing statement that a VA physician told him in the early 1960s that an X-ray taken during his admission for treatment for ulcers showed an old back fracture which had "floated back in place."  Efforts must be taken to obtain these records if still extant.

VA examination reports reflect that VA examiners opined that the neither the Veteran's bilateral hips DJD, nor his lumbar spine DJD/DDD is due to the service-connected left knee disability.  They did not, however, address whether the left knee had aggravated either or both.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall contact the appropriate officials at the East Dallas Medical Center, Mesquite, TX, or its successor entity, to determine if there are any records/X-ray examination reports extant for the early 1960s related to the Veteran.  Specifically request that all archived records be searched.  The AOJ shall also determine if there are any VA records for the period from 1975 to 2002 related to the Veteran for treatment of hearing loss, tinnitus, a low back disorder or a hip disorder.  All efforts to obtain these records must be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, send the file to an examiner other than the individual who conducted the prior audiologic examination and ask for an opinion as to whether there is at least a 50-percent probability that the Veteran's currently diagnosed bilateral hearing loss is the result of active service?  The examiner should note that in-service noise exposure is conceded and should accept the Veteran's statements that he had no significant non-military occupational or recreational noise exposure

The examiner is also to opine whether there is at least a 50-percent probability that the Veteran's tinnitus is due to in-service noise exposure or hearing loss due to in-service noise exposure.  Advise the examiner that the Veteran's lay reports must be considered, and that a full explanation must be provided for any opinion rendered.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ  will arrange the examination.

3.  Return to file to the examiners who conducted the August 2010 joints examination and the December 2010 joints medical nexus review of the claims file and rendered negative nexus opinions as to any nexus between the Veteran's bilateral hips and low back disabilities and his service-connected left knee disability.  Ask each examiner to opine as to whether there is at least a 50-percent probability that the Veteran's service-connected left knee disability aggravates-that is, chronically worsens, either the bilateral hips or low back disorder, or both.

If aggravation is found, the examiners should estimate the baseline level of disability prior to aggravation.  

A full explanation must be provided for any opinion rendered.

In the event the examiner who conducted either the August 2010 joints examination of the December 2010 joints medical nexus review is no longer available, refer the claims file to an equally qualified examiner.
Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a Supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




